MANDATE
THE STATE OF TEXAS

TO THE 437TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 12, 2014, the cause upon appeal to
revise or reverse your judgment between

Robert Lane Marsh, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-12-00257-CR     and   Tr. Ct. No. 2009CR0761

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, our opinion and
judgment of May 1, 2013, is WITHDRAWN, and this appeal is DISMISSED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas, with
the seal of the Court affixed and the City of San Antonio on January 12, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853